943 F.2d 56
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Raymond Melvin NEVERDAL, Defendant-Appellant.
No. 91-30008.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 11, 1991.*Decided Sept. 13, 1991.

Before EUGENE WRIGHT, FARRIS and TROTT, Circuit Judges.

ORDER

1
The judgment of the district court is affirmed for the reasons stated by Judge Lovell in his Opinion and Order filed on November 20, 1990.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4